Citation Nr: 0608696	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for disorders of the 
wrists, to include bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1994.   

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision from the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a hearing before a 
Decision Review Officer (DRO) in March 2003.  In June 2004, 
the Board remanded this matter for further development. 


FINDING OF FACT

The probative persuasive medical evidence shows that the 
veteran's disorders of the wrists, to include carpal tunnel 
syndrome, is not related to service or her service-connected 
cervical spine stenosis with left upper extremity weakness 
(cervical stenosis).


CONCLUSION OF LAW

Disorders of the wrists, to include carpal tunnel syndrome, 
was not incurred or aggravated in service, and was not caused 
or aggravated by the service-connected cervical spine 
stenosis with left upper extremity weakness.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following the June 2004 Board remand, the veteran received 
proper notification in June 2004 for the service connection 
claim.  This letter fully notified the veteran of what is 
required to substantiate her claims.  Together, the letter, 
the November 2002 statement of the case, numerous 
supplemental statements of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, a discussion of the facts of the case, and 
the basis of the denials.  VA specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, VA medical records, VA examination 
reports dated in September 2002, April 2003, and October 
2005, as well as written statements and testimony from the 
veteran.  Pertinent medical records were requested from 
Kirtland, Air Force Base, dated in 1994; however, the claims 
file indicated that no records were located.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection 

The veteran essentially contends that her wrist disorders, to 
include bilateral carpal tunnel disorder, are directly 
related to service, or in the alternative, related to her 
service-connected cervical stenosis.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In her initial claim for service connection, the veteran 
indicated that she worked with computers since 1975 while 
serving in the military.  The veteran testified that during 
service she complained of problems with her hands.  She 
recalled one occasion when she was sitting at her desk when 
her right arm went completely numb.  She had pain in her 
wrists and hands.  The veteran testified that she received 
treatment in service for her problems, including physical 
therapy.  However, review of the service medical records 
shows no reference to wrist problems or complaints of wrist 
problems in service.  While service medical records indicate 
extensive medical treatment and evaluations for her service-
connected cervical stenosis, there is no mention of any wrist 
problems in those treatment records. 

In a March 1994 VA neurological examination report, following 
service, the veteran complained of constant bilateral 
numbness in both upper extremities from the shoulder to the 
finger tips.  Neurological examination revealed normal upper 
extremities and sensation was symmetric and grossly intact 
bilaterally.  The diagnosis was probable cervical spine 
stenosis with sensory symptoms which were likely due to 
degenerative joint disease rather than a specific 
radiculopathy or myelopathy.  No clinical findings or 
diagnosis involving the wrists were noted on examination.   

VA treatment report dated in August 2001 indicated that the 
veteran was referred for evaluation of carpal tunnel syndrome 
and that symptoms had been present in the bilateral hands for 
six years.  An electromyelogram documented right greater than 
left mild carpal tunnel syndrome.  In April 2002, a carpal 
tunnel release was performed on the right hand.  VA 
neurological and orthopedic examination reports dated in 
October 2005 found that the veteran has bilateral carpal 
tunnel syndrome, currently with signs and symptoms consistent 
with complex regional pain syndrome.  

Overall, the veteran's bilateral wrist pain syndrome and 
bilateral carpal tunnel syndrome were not diagnosed in 
service or are otherwise found to be related directly to 
service.  Nevertheless, the veteran is asserting that her 
disorders of the wrists, to include bilateral carpal tunnel 
syndrome, are secondary to service-connected cervical 
stenosis.  

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In this case, there are two etiological opinions addressing 
the issue of whether the veteran's bilateral wrist disorders 
are secondary to her service-connected cervical stenosis: VA 
Brain and Spinal Cord examination report dated in April 2003 
and VA orthopedic examination dated in October 2005.  Both 
examiners diagnosed the veteran as having bilateral carpal 
tunnel syndrome and indicated that this disorder is not 
secondary to her service-connected cervical stenosis.  The 
October 2005 VA examiner indicated that cervical spinal 
stenosis and degenerative arthritis of the cervical spine 
does not cause or lead to carpal tunnel syndrome.  Therefore, 
the cervical spine disorders could not cause or aggravate any 
such wrist disorders.  

In addition, the April 2003 VA examiner opined that the 
veteran's complex regional pain syndrome or reflex 
sympathetic dystrophy is unlikely to be secondary to the 
veteran's baseline stenosis.  Moreover, her complaints of 
right hand weakness developed post-carpal tunnel release by 
the veteran's own history and it is therefore unlikely to be 
secondary to her cervical stenosis.

The Board finds the April 2003 VA and October 2005 VA 
examination reports to be competent medical evidence that are 
supported by the record and reasoned analysis.  The reports 
are based upon examination of the veteran, diagnostic 
testing, review of her medical records, and based upon the 
veteran's history.  The October 2005 VA etiological opinion 
is also based on review of the medical records, including a 
review of the prior medical evaluations.  There is no medical 
evidence contradicting the above findings in the record.  

Other than the veteran's contentions, the record contains no 
evidence showing that her bilateral wrist problems are 
secondary to her service-connected cervical stenosis.  The 
Board recognizes the veteran's contentions that her bilateral 
wrist disorders, including carpal tunnel syndrome, are due to 
service or service-connected spinal stenosis.  Indeed, the 
veteran is competent as a layperson to report that on which 
she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, there is no evidence of record 
that the veteran has specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disorders.  See Grottveit v. Brown, 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board further recognizes the veteran's testimony 
that she was told verbally by physicians that her wrist 
problems are related to her cervical stenosis; however, the 
evidence of record, specifically VA examinations dated in 
April 2003 and October 2005, clearly demonstrates no wrist 
disorders in service, and that bilateral wrist problems, 
including carpal tunnel syndrome is not directly related to 
service or secondary to  service-connected cervical stenosis. 

The preponderance of the evidence is against the service 
connection claim for disorders of the wrists, to include 
carpal tunnel syndrome.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to disorders of the wrists, to include bilateral 
carpal tunnel syndrome, is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


